                      Case 8:17-cv-03394-CBD Document 54 Filed 02/06/20 Page 1 of 1
                                          UNITED STATES DISTRICT COURT
                                                 DISTRICT OF MARYLAND

          CHAMBERS OF                                                                            U.S. COURTHOUSE
         CHARLES B. DAY                                                                       6500 CHERRYWOOD LANE
UNITED STATES MAGISTRATE JUDGE                                                              GREENBELT, MARYLAND 20770
                                                                                                    (301) 344-0393
                                                                                                 FAX (301) 344-0394


                                                   MEMORANDUM

        TO:               Counsel of Record

        RE:               Elizabeth O’Connor v. Timothy K. Cameron
                          Case No. CBD-17-3394

        DATE:             February 6, 2020
                                                  * * * * * * * * *

               Outlined below is my policy which must be followed prior to filing any motion related to
        a discovery dispute.

               No discovery-related motion may be filed unless the moving party has attempted in
        good faith, but without success, to resolve the dispute and has requested a pre-motion
        conference with the Court to discuss the dispute informally. The procedure for requesting a
        pre-motion conference is as follows:

                 1.       Counsel shall notify opposing counsel of their intent to contact my chambers to
                          request a telephone conference at least 24 hours in advance of any request.

                 2.       Counsel requesting such a conference shall check the availability of all counsel
                          and contact my chambers with available dates and times.

                 3.       After a telephone conference has been scheduled, chambers will provide a phone
                          number, access code, and participant security code to connect to the call.

                 4.       Counsel shall submit brief letters outlining their respective positions no later than
                          3:00 p.m. on the day prior to the telephone conference. The letters should not be
                          more than 2 pages submitted via email to mdd_cbdchambers@mdd.uscourts.gov.

                 5.       If the Court is of the opinion that the discussion should be on the record, the
                          parties will be advised before the discussion begins.

                If the conference fails to resolve the dispute, then upon approval of the Court, a motion
        may be filed. The Court will not consider ruling upon any discovery motion until the parties
        have met the requirements of Local Rule 104.7. The telephone conference with the Court will
        not be considered as satisfaction of the requirements of the Local Rule.


                                                                         /s/
                                                                 Charles B. Day
                                                                 United States Magistrate Judge
